                      Case 16-31675                 Doc 34           Filed 02/21/19 Entered 02/21/19 13:48:20                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   RAO K. MURUKURTHY                                                               §           Case No. 16-31675
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    10/04/2016 . The undersigned trustee was appointed on 10/04/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               10,616.47

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   242.57
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               10,373.90

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-31675                  Doc 34          Filed 02/21/19 Entered 02/21/19 13:48:20                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 08/15/2017 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,811.65 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,811.65 , for a total compensation of $ 1,811.65 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/21/2019                                     By:/s/Miriam R. Stein
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 16-31675            Doc 34     Filed 02/21/19 Entered 02/21/19 13:48:20                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              16-31675                         JSB            Judge:        Janet S. Baer                                Trustee Name:                      Miriam R. Stein
Case Name:            RAO K. MURUKURTHY                                                                                          Date Filed (f) or Converted (c):   10/04/2016 (f)
                                                                                                                                 341(a) Meeting Date:               10/26/2016
For Period Ending:    01/21/2019                                                                                                 Claims Bar Date:                   08/15/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 9311 Osceola Avenue, Morton Grove, IL                                              175,000.00                  175,000.00                                                       0.00                        FA
  2. 4744 Rose Street, Schiller Park, IL                                                408,480.00                        0.00                                                       0.00                        FA
  3. 9451 Ainslie Street, Schiller Park, IL                                             440,868.00                        0.00                                                       0.00                        FA
  4. Misc Household Goods                                                                    250.00                       0.00                                                       0.00                        FA
  5. Misc Electronics                                                                        250.00                       0.00                                                       0.00                        FA
  6. CLOTHING                                                                                250.00                       0.00                                                       0.00                        FA
  7. 2 German Shepards                                                                         0.00                       0.00                                                       0.00                        FA
  8. CitiBank Checking - Frozen Account                                                        0.00                       0.00                                                       0.00                        FA
  9. Comerica Bank                                                                        3,212.20                        0.00                                                       0.00                        FA
 10. TCF Bank Checking Account - Frozen                                                        0.00                       0.00                                                       0.00                        FA
 11. American Plastic Technologies, Inc. 100% ownership                                        0.00                       0.00                                                       0.00                        FA
 12. REI Fund, 10k shares at $1.51 per share                                             15,100.00                    7,116.47                                                10,616.47                          FA
 13. Business Equipment; lien of Phoenix REO of 5,000,000                                      0.00                       0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $1,043,410.20                $182,116.47                                                 $10,616.47                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                 Page:   2
                                      Case 16-31675              Doc 34         Filed 02/21/19           Entered 02/21/19 13:48:20
Trustee corresponding with REIT manager to determine value of Debtor's investment in Sovereign Growth Reit (3/2/17).
                                                                                                                                     Desc Main
                                                                                       Document
5(,7WRLVVXHGLVWULEXWLRQWRLQYHVWRUV'HEWRU VFKHFNWREHVHQWWR7UXVWHHE\5/31/17 equal to .90 per Page
                                                                                                           share. 4 of 11
6/5/17 - received $9,000 distribution from REIT.
6/5/17 - Trustee awaiting year end distribution from REIT.                                                                                       Exhibit A
12/3/177UXVWHHIROORZHGXSZLWK5(,7IRU\HDUHQGILQDOGLVWULEXWLRQ5HFHLYHGDGGLWLRQDO$1,610 distribution in 12/17.
12/26/17 - Trustee advised final distribution will be in 2018.
Followed up with REIT to determine whether there will be additional distributions. No response as of yet. 4/23/18.
6/15/18 - REIT issues letter that 12/17 distribution was a final distribution for REIT.
Accountant preparing final tax return.
12/26/18 - final tax return submitted to IRS and IDOR.



RE PROP #            12   --   Trustee collected $10,616.47 in dividends from REIT. Last distribution made 12/2717
                               and trustee advised in June 2018 that no further distributions will be made.

Initial Projected Date of Final Report (TFR): 12/31/2017           Current Projected Date of Final Report (TFR): 01/31/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 16-31675                 Doc 34 Filed 02/21/19
                                                                                           FORM 2Entered 02/21/19 13:48:20                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-31675                                                                                             Trustee Name: Miriam R. Stein                                              Exhibit B
      Case Name: RAO K. MURUKURTHY                                                                                          Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8820
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX1288                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/21/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/05/17             12         Sovereign Growth Reit, Inc.               Distribution from Debtor's                            1129-000                  $9,005.57                                 $9,005.57
                                   750 B Street #2397                        Ownership in REIT
                                   San Diego, CA 92101
   07/10/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.79            $8,994.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $13.37            $8,981.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $13.35            $8,968.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/06/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $12.90            $8,955.16
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $13.31            $8,941.85
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $12.87            $8,928.98
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/27/17             12         Sovereign Growth REIT, Inc.               Distribution from Debtor's                            1129-000                  $1,610.90                               $10,539.88
                                   750 B Street, #2397                       Ownership in REIT
                                   San Diego, CA 92101
   01/08/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $13.51          $10,526.37
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $15.65          $10,510.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $14.11          $10,496.61
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $15.61          $10,481.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $10,616.47               $135.47
                                                                                                                                                                                                  Page:           2
                                         Case 16-31675                 Doc 34 Filed 02/21/19
                                                                                           FORM 2Entered 02/21/19 13:48:20                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-31675                                                                                              Trustee Name: Miriam R. Stein                                            Exhibit B
      Case Name: RAO K. MURUKURTHY                                                                                          Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8820
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1288                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/21/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $15.08          $10,465.92
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $15.56          $10,450.36
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $15.04          $10,435.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $15.52          $10,419.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $15.49          $10,404.31
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $14.97          $10,389.34
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $15.44          $10,373.90
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $10,616.47               $242.57
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $10,616.47               $242.57
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $10,616.47               $242.57




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                             $0.00              $107.10
                                                                                                                                                           Page:     3
                                 Case 16-31675    Doc 34          Filed 02/21/19 Entered 02/21/19 13:48:20         Desc Main
                                                                   Document     Page 7 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX8820 - Checking                                        $10,616.47                $242.57             $10,373.90
                                                                                                         $10,616.47                $242.57             $10,373.90

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,616.47
                                            Total Gross Receipts:                     $10,616.47




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 16-31675                Doc 34       Filed 02/21/19 Entered 02/21/19 13:48:20               Desc Main
                                                            Document     Page 8 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 16-31675                                                                                                           Date: January 21, 2019
Debtor Name: RAO K. MURUKURTHY
Claims Bar Date: 8/15/2017


Code #     Creditor Name And Address           Claim Class       Notes                                Scheduled          Claimed              Allowed
           Miriam R. Stein                     Administrative                                             $0.00         $1,811.65            $1,811.65
100        30 South Wacker Drive
2100       Suite 2600
           Chicago, IL 60606


           Alan D. Lasko & Associates P. C.    Administrative                                             $0.00         $1,728.80            $1,728.80
100        205 W. Randolph Street, Suite
3410       1150                                                  First and Final Fee App
           Chicago, IL 60606


           Alan D. Lasko & Associates P. C.    Administrative                                             $0.00             $21.60              $21.60
100        205 W. Randolph Street, Suite
3420       1150                                                  First and Final Fee App - Expenses
           Chicago, IL 60606


1          PHOENIX REO, LLC                    Unsecured                                                  $0.00     $5,991,336.76         $5,991,336.76
300        Capital Crossing Servicing
7100       Company
           c/o Tiffany Higgins
           99 High Street, 7th FL
           Boston, MA 02110
           Case Totals                                                                                    $0.00     $5,994,898.81         $5,994,898.81
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                         Printed: January 21, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 16-31675              Doc 34    Filed 02/21/19 Entered 02/21/19 13:48:20              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-31675
     Case Name: RAO K. MURUKURTHY
     Trustee Name: Miriam R. Stein
                         Balance on hand                                              $               10,373.90

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Miriam R. Stein                  $         1,811.65 $                0.00 $         1,811.65
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates P. C.                         $             1,728.80 $                0.00 $         1,728.80
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates P. C.                       $               21.60 $             0.00 $             21.60
                 Total to be paid for chapter 7 administrative expenses               $                  3,562.05
                 Remaining Balance                                                    $                  6,811.85


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 16-31675             Doc 34   Filed 02/21/19 Entered 02/21/19 13:48:20              Desc Main
                                             Document     Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 5,991,336.76 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    PHOENIX REO, LLC           $     5,991,336.76 $              0.00 $          6,811.85
                 Total to be paid to timely general unsecured creditors               $                6,811.85
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 16-31675              Doc 34   Filed 02/21/19 Entered 02/21/19 13:48:20   Desc Main
                                             Document     Page 11 of 11




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
